Title: To James Madison from Thomas Jefferson, 5 July 1804
From: Jefferson, Thomas
To: Madison, James



Th: J. to J. M.
July 5. 04.
We did not collect the sense of our brethren the other day by regular questions, but as far as I could understand from what was said it appeared to be 1. that an acknolegement of our right to the Perdido is a sine quo non, and no price to be given for it. 2. no absolute & perpetual relinquishment of right is to be made of the country East of the Rio bravo del Norte, even in exchange for Florida. (I am not quite sure that this was the opinion of all.) It would be better to lengthen the term of years to any definite degree than to cede in perpetuity. 3. that a country may be laid off within which no further settlement shall be made by either party for a given time, say 20 years. This country to be from the North river Eastwardly towards the Rio Colorado, or even to, but not beyond the Mexican or Sabine river. To whatever river it be extended, it might from it’s source run N. W. as the most eligible direction; but a due North line would produce no restraint that we should feel in 20. years. This relinquishment & 2. millions of dollars to be the price of all the Floridas East of the Perdido, or to be apportioned to whatever part they will cede.
But on entering into conferences both parties should agree that, during their continuance, neither should strengthen their situation between the Iberville, Missipi. & Perdido, nor interrupt the navigation of the rivers therein. If they will not give such an order instantly, they should be told that we have for peace sake only, forborne till they could have time to give such an order, but that as soon as we recieve notice of their refusal to give the order we shall enter into the exercise of our right of navigating the Mobille & protect it, and increase our force their pari passu with them.
